Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the " as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
For purposes of examination Claim 11 is being interpreted as an independent claim including all the limitations of claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one distal opening" in line 12. This limitation should read “the at least one distal opening” as it appears to refer to the limitation already claimed in line 4 of the claim. Claims 2-17 are rejected due to their dependency on claim 1.
Claim 8 recites the limitation "third tubes" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes examination the claim is interpreted as being dependent upon claim 2.
Claim 9 recites the limitation "third tubes" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes examination the claim is interpreted as being dependent upon claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hekmat (US Patent Pub. 20070287967).
Regarding Claim 1, Hekmat teaches (annotated Fig 8c) an enteral feeding device, comprising 
a first tube (840) comprising a wall and a proximal end and a distal end, the first tube defining a first lumen that extends longitudinally through at least a portion of the first tube (see dashed lines in 840), the first tube comprising at least one distal opening capable of allowing delivery of nutrients and/or medicaments from within the first lumen into a distal lumen of a gastrointestinal tract of a subject when the enteral feeding device is positioned in the subject (this is considered to be a functional limitation, as tube 840 has a lumen and directs an infusion flow in the pathway 846, it is interpreted that if this structure were to be used in the gastrointestinal tract it would be capable of delivering nutrients in a similar manner); and 
a second tube (850), connected to and extending away from the first tube (fig 8c), comprising a proximal end and a distal end, the second tube defining a second lumen (see dashed lines in 850) that extends longitudinally through at least a portion of the second tube and is in fluid communication with the first lumen via a reversibly closable proximal opening (see annotated fig 8c), the second tube comprising at least one distal opening capable of allowing delivery of fluid from within a proximal lumen of the gastrointestinal tract of the subject to at least one 

    PNG
    media_image1.png
    347
    597
    media_image1.png
    Greyscale

Annotated Figure 8C
Regarding Claim 4, Hekmat teaches (annotated Fig 8c) the enteral feeding device wherein at least a proximal portion of the second tube is defined within a proximal portion of the wall of the first tube (it is interpreted that the second tube is located in a proximal portion of the first tube as it is spaced away from the distal end portion 843, 844 of the first tube).  
Regarding Claim 6, Hekmat teaches the enteral feeding device wherein the proximal end of the first tube is constructed and arranged so as the first lumen is capable of receivably engaging a reservoir comprising the nutrients and/or medicaments ([0057] teaches that 830 
Regarding Claim 10, Hekmat teaches the eternal feeding device wherein the first tube (840) is a jejunostomy tube.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hekmat (US Patent Pub 20070287967) in view of Zadno-Azizi (US Patent 6022336).
Regarding Claim 2, Hekmat teaches all elements of the claim mentioned above. Hekmat does not teach the eternal feeding device further comprising an expandable placement/securement balloon and a third tube, wherein the balloon comprises an interior and an exterior and is attached to the exterior surface of the first tube distal to the connection between the first tube and the second tube, and wherein the third tube is connected to the first tube and to the balloon, the third tube comprising a proximal end and a distal end, the third tube defining a third lumen that extends longitudinally along at least a portion of the third tube, and the third tube comprising at least one distal opening capable of allowing reversible delivery of a fluid from within the third lumen into the interior of the balloon.
Zadno-Azizi teaches (Figures 18C-18D) a device comprising an expandable placement/securement balloon (426) and a third tube (the third tube is interpreted as the tube comprising the inflation lumen for balloon 426; see Col 3 lines 64-65 teaching an inflation lumen 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first tube of Hekmat with an additional third tube and balloon as taught by Zadno-Azizi. Doing so would allow for a structure that may be used to help position the device within the patient’s body to deliver therapies to the desired location (Col 21 lines 22-52). It is interpreted with this modification the balloon is added to the device of Hekmat in the distal section of the first tube 840, around the portion 843. 
Regarding Claim 3, Hekmat teaches all elements of the claim mentioned above. Hekmat does not teach the eternal feeding device further comprising an expandable placement/securement balloon and a third tube, wherein the balloon comprises an interior and an exterior and is attached to the exterior surface of the first tube proximal to the connection between the first tube and the second tube, and wherein the third tube is connected to the first tube and to the balloon, the third tube comprising a proximal end and a distal end, the third tube defining a third lumen that extends longitudinally along at least a portion of the third tube, 
Zadno-Azizi teaches (Figures 18C-18D) a device comprising an expandable placement/securement balloon (412) and a third tube (the third tube is interpreted as the tube comprising the inflation lumen for balloon 412; see Col 3 lines 64-65 teaching an inflation lumen in the catheter), wherein the balloon comprises an interior and an exterior and is attached to the exterior surface of the first tube (see Figs 18c-d where the balloon is on an external surface of tube 410) proximal to the connection between the first tube and the second tube (see Figs 18c-d showing multiple balloons that may be placed in various sections of the device; it is interpreted that balloon 412 is proximally placed from the two tubes 420 and 410), and wherein the third tube is connected to the first tube and to the balloon, the third tube comprising a proximal end and a distal end, the third tube defining a third lumen that extends longitudinally along at least a portion of the third tube (see Col 3 lines 64-65 teaching an inflation lumen in the catheter; also see Fig 4-5, 132 is the inflation lumen), and the third tube comprising at least one distal opening capable of allowing reversible delivery of a fluid from within the third lumen into the interior of the balloon (col 21 lines 22-23 teaches 412 is capable of being inflated, therefore it is capable of reversible delivery of fluid in order to deflate as seen in Figs 18g-h).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first tube of Hekmat with an additional third tube and balloon as taught by Zadno-Azizi. Doing so would allow for a structure that may be used to help position the device within the patient’s body to deliver therapies to the desired location (Col 21 lines 22-52). It is interpreted with this modification the balloon is added to the device of Hekmat in the proximal section of the first tube 840, around the portion 830. 
 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hekmat (US Patent Pub 20070287967) in view of Zadno-Azizi (US Patent 6022336) as applied to claim 2 above, and further in view of Moss (US Patent 4642092).
Regarding Claim 8, the combination of Hekmat and Zadno-Azizi teaches all elements of the claim mentioned above. The combination does not teach the enteral feeding device wherein any one or more of the first, second, and third tubes comprises a plurality of distal openings.
Moss teaches an enteral feeding device with a plurality of distal openings (Fig 1, 23, 25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the any one or more of the first, second, and third tubes of Hekmat and Zadno-Azizi with a plurality of distal openings as taught by Moss. Doing so would allow for an alternative orifice/opening to be used if one were to be become blocked (Moss Col 3 line 68-Col 4 line 6).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hekmat (US Patent Pub 20070287967) in view of Zadno-Azizi (US Patent 6022336) as applied to claim 2 above, and further in view of Piontek (US Patent 5098378).
Regarding Claim 9, the combination of Hekmat and Zadno-Azizi teaches all elements of the claim mentioned above. The combination does not teach the eternal feeding device wherein 
Piontek does teach a fitting constructed and arranged to close a proximal end of a first tube (21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first tube of Hekmat by adding a fitting constructed and arranged to reversibly close the proximal end of said tube as taught by Piontek. Doing so would provide a method of closing the tube when the device is not in use.
Claim 11-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piontek (US Patent 5098378) in view of Hekmat (US Patent Pub. 20070287967).
Regarding Claim 11, Piontek teaches a method for positioning the enteral feeding device in a subject, comprising 
percutaneously introducing the distal end of the first tube (60) into a lumen of the gastrointestinal tract of the subject (Fig 6; 64); 
positioning the distal end of the first tube in a distal aspect of the lumen of the gastrointestinal tract (fig 6); and 
Piontek does not teach the enteral feeding device comprising:
a first tube comprising a wall and a proximal end and a distal end, the first tube defining a first lumen that extends longitudinally through at least a portion of the first tube, the first tube comprising at least one distal opening capable of allowing delivery of nutrients and/or medicaments from within the first lumen into a distal lumen of a gastrointestinal tract of a subject when the enteral feeding device is positioned in the subject; and 
a second tube, connected to and extending away from the first tube, comprising a proximal end and a distal end, the second tube defining a second lumen that extends longitudinally through at 
or the following method steps of percutaneously introducing the distal end of the distal end of the second tube into a lumen of the gastrointestinal tract of the subject; 
positioning the distal end of the second tube in a proximal aspect of the lumen of the gastrointestinal tract.  
	Hekmat teaches (annotated Fig 8c) an enteral feeding device, comprising 
a first tube (840) comprising a wall and a proximal end and a distal end, the first tube defining a first lumen that extends longitudinally through at least a portion of the first tube, the first tube comprising at least one distal opening capable of allowing delivery of nutrients and/or medicaments from within the first lumen into a distal lumen of a gastrointestinal tract of a subject when the enteral feeding device is positioned in the subject (this is considered to be a functional limitation, as tube 840 has a lumen and directs an infusion flow in the pathway 846 [0057], it is interpreted that if this structure were to be used in the gastrointestinal tract it would be capable of delivering nutrients in a similar manner); and 
a second tube (850), connected to and extending away from the first tube (fig 8c), comprising a proximal end and a distal end, the second tube defining a second lumen that extends longitudinally through at least a portion of the second tube and is in fluid communication with the first lumen via a reversibly closable proximal opening (see annotated Fig 8c), the second tube comprising at least one distal opening capable of allowing delivery of fluid from within a proximal lumen of the gastrointestinal tract of the subject to at least one distal opening of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the enteral feeding device of Piontek with the two tubed device as taught by Hekmat. Doing so would allow for another tube that can be used to deliver medicaments within the human body. With this combination it is interpreted that the distal ends of the first and second tubes would both be inserted and positioned in the gastrointestinal tract. 
Regarding Claim 12, the combination of Piontek and Hekmat teaches all elements of the claim as mentioned above. The combination further teaches the method wherein the positioning the distal end of the second tube in the proximal aspect of the lumen of the gastrointestinal tract comprises introducing a guidewire into the second lumen (see Piontek Col 1 lines 35-55 teaching it is well known to use a guidewire for placement of the eternal feeding device. With the two tubed eternal feeding device of Hekmat, it is interpreted that a guidewires would be used to position each of the tubes of the enteral feeding device within the gastrointestinal tract).  
Regarding Claim 13, the combination of Piontek and Hekmat teaches all elements of the claim as mentioned above. The combination further teaches the method wherein the positioning the distal end of the first tube in the distal aspect of the lumen of the gastrointestinal tract comprises introducing a first guidewire into the first lumen, and wherein the positioning the distal end of the second tube in the proximal aspect of the lumen of the 
Regarding Claim 14, the combination of Piontek and Hekmat teaches all elements of the claim as mentioned above. Piontek further teaches the method wherein the distal aspect of the lumen of the gastrointestinal tract is within jejunum (Piontek Fig 6; 64; Col 7 lines 45-50).  
Regarding Claim 17, the combination of Piontek and Hekmat teaches all elements of the claim mentioned above. The combination further teaches a method of reducing stoma inflammation in a subject receiving enteral support via an enteral feeding device, comprising 
positioning the enteral feeding device in a subject in need (Piontek Fig 6; see claim 11 rejection above); and 
maintaining the proximal opening of the second lumen in an open configuration between periods of delivery of nutrients and/or medicaments via the first lumen into the distal aspect of the lumen of the gastrointestinal tract of the subject (Hekmat [0057] teaches that the device allows for infusion, during this infusion the proximal opening of the second lumen is open. This limitation is met as the proximal opening of the second lumen is always maintained in an open position).
Allowable Subject Matter
Claims 7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783